Title: From George Washington to John Tayloe, 21 July 1798
From: Washington, George
To: Tayloe, John



Dear Sir,
Mount Vernon 21st July 1798

This instant, on my return from my usual ride, your favour of the 15th was put into my hands by your Servt.
At the sametime that I express the pleasure I feel at seeing Gentlemen

of your fortune, ease and Independent situation, step forward in vindication of the rights of our Country, it is incumbent on me to add, that appointments in the army which is to be raised, do not lye with me. but I shall not fail to send your letter to the Secretary of War, to be laid before the President of the U.S., who, I am persuaded, will view the tender of your Services in the favourable light I do myself.
If I take the field, a variety of circumstances must combine (some more powerful than my wishes) in the choice of my Aids, for which reason I shall avoid all engagements; and hold myself perfectly free until that period shall arrive, or is close at hand; unless singular cases shou’d arise, that I may be under no embarrassment in the selection of them at that time. Mrs Washington and Miss Custis are thankful for the kind remembrance of them by Mrs Tayloe & yourself, and unite with me in best regards for you both. With great esteem, I am—Dear Sir Your obedt Hble Servant

Go: Washington

